Citation Nr: 1145359	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  08-21 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for chronic inflammatory demyelinating polyneuropathy (CIDP).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Ogilvie, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to November 1968 and from January 1972 to August 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran was scheduled for a hearing before the Board in Washington, D.C. in August 2011.  Prior to his hearing, the Veteran's representative requested that the hearing be rescheduled for a later date.  The Veteran was thereafter scheduled for a hearing in October 2011; he failed to report for the hearing and has not requested that the hearing be rescheduled.  


FINDING OF FACT

CIDP was not present during service or manifested until years following the Veteran's separation from active duty, and it is not etiologically related to service.


CONCLUSION OF LAW

CIDP was not incurred in or aggravated by active service, and its incurrence or aggravation during such service may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at            38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. 

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The timing requirement articulated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that all required notice was sent to the Veteran prior to the July 2007 rating decision on appeal.

The Board also finds the Veteran has been afforded adequate assistance in regard to the claim on appeal.  The Veteran's service treatment records (STRs) are of record, as are treatment records from non-VA medical providers identified by the Veteran as having relevant records.  The Veteran has not been afforded a VA examination in regard to the etiology of the claimed disease and no VA medical opinion has been obtained in response to the claim, but as explained in detail below he has not presented a prima facie case for service connection and an examination or opinion is accordingly not required at this point.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R.        § 3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 (2004) (per curiam). 

Neither the Veteran nor his representative has identified any other evidence that could be obtained to substantiate the claim, and the Board is also unaware of any such evidence. 

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R.    § 3.303(b). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests an organic disease of the nervous system to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.                38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran claims that his CIDP was incurred as a result of his active duty service.  STRs are negative for evidence of this disorder, and all in-service reports of examination reflect that the Veteran's upper and lower extremities and his neurologic status were found to be normal on clinical evaluation.  On various Reports of Medical History, the Veteran consistently denied neuritis.  Although the post-service medical evidence of record shows that the Veteran currently has CIDP, there is no post-service medical evidence of this disorder until many years after the Veteran's discharge from service.  In this regard, the Board notes that the Veteran was initially diagnosed with CIDP in July 2000, more than eight years after his separation from active duty.  A review of the Veteran's post-service treatment records indicates that his first symptoms occurred no more than a few months prior to July 2000.  The Court has determined that such a lapse of time is a factor for consideration in deciding a service connection claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

There is also no competent evidence of any nexus between this disorder and the Veteran's active service.  The Board notes that the Veteran's private physician has submitted a statement stating that although the Veteran was diagnosed with CIDP in 2000, this "tends to be a chronic and insidiously developing condition which may well have started many months prior to the actual time of diagnosis."  Similarly, the Veteran and his family have also submitted lay statements indicating that the Veteran's symptoms began "many months" before the doctors were able to diagnose his CIDP in July 2000.  In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).

Here, the Veteran's physician, as well as the Veteran and his family state that his CIDP symptoms began months before the formal diagnosis in July 2000.  While the Board accepts the lay statements in regard to the Veteran's readily identifiable symptoms as competent and credible, these statements, as well as the statement from the Veteran's treating physician, do nothing to change the fact that the Veteran's CIDP began several years after both service and the presumptive period (one year after separation).

In sum, the Veteran and his family have asserted their generalized belief that CIDP is somehow related to service.  However, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability in a case such as this one.  Routen, 10 Vet. App. at 187.  It is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  There is no competent medical opinion in this case associating the Veteran's CIDP to service or the one-year presumptive period following separation from service.  Accordingly, the claim must be denied. 

Because the evidence preponderates against the claim, the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. 49, 54.


ORDER

Entitlement to service connection for CIDP is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


